

Exhibit 10.29
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PACIFIC GAS AND ELECTRIC COMPANY


February 20, 2008


WHEREAS, the Board of Directors has previously approved a compensation program
for the non-employee directors of this company; and


WHEREAS, the Board of Directors desires to clarify and restate the application
of the compensation program for non-employee directors, in order to conform it
to the program for non-employee directors of PG&E Corporation;


NOW, THEREFORE, BE IT RESOLVED that, effective as of January 1, 2007, directors
who are not employees of this company or PG&E Corporation (“non-employee
directors”) shall be paid a retainer of $12,500 per calendar quarter which shall
be in addition to any fees paid for attendance at Board and Board committee
meetings; provided, however, that a non-employee director shall not be paid a
retainer by this company for any calendar quarter during which such director
also serves as a director or advisory director of PG&E Corporation; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2007, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; provided, however, that a non-employee director
who serves as lead director shall not be paid an additional retainer by this
company for any calendar quarter during which such director also serves as lead
director of the PG&E Corporation Board of Directors; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2007, the non-employee
director who is duly appointed to chair the Audit Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter, and the
non-employee directors who are duly appointed to chair the other permanent
committees of this Board shall be paid an additional retainer of $1,875 per
calendar quarter; provided, however, that (1) a non-employee director duly
appointed to chair a permanent committee of this Board shall not be paid an
additional retainer by this company for any calendar quarter during which such
director also serves as chair of the corresponding committee of the PG&E
Corporation Board of Directors, and (2) a non-employee
 
 
 

--------------------------------------------------------------------------------

 
 
 director duly appointed to chair a permanent committee of this Board shall not
be paid an additional retainer for any calendar quarter during which such
director also serves as lead director; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2007, non-employee
directors attending any meeting of the Board not held concurrently or
sequentially with a meeting of the Board of Directors of PG&E Corporation, or
any meeting of a Board committee not held concurrently or sequentially with a
meeting of the corresponding committee of the PG&E Corporation Board, shall be
paid a fee of $1,750 for each such meeting attended; provided, however, that
non-employee directors attending any meeting of the Audit Committee of this
Board which is not held concurrently or sequentially with a meeting of the Audit
Committee of the PG&E Corporation Board, shall be paid a fee of $2,750 for each
such meeting attended; and


BE IT FURTHER RESOLVED that any non-employee director may participate in a
Directors’ Voluntary Stock Purchase Program by instructing the Corporate
Secretary to withhold an amount equal to but not less than 20 percent of his or
her meeting fees and/or quarterly retainers for the purpose of acquiring shares
of PG&E Corporation common stock on behalf of said director, provided that once
a non-employee director has so instructed the Corporate Secretary, said director
may not modify or discontinue such instruction for at least 12 calendar months;
and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in attending Board or committee meetings; and


BE IT FURTHER RESOLVED that, effective as of January 1, 2008, the resolution on
this subject adopted by the Board of Directors on December 20, 2006 is hereby
superseded.



 
 
2

--------------------------------------------------------------------------------

 
